Case: 1:19-cv-00145-HEA Doc. #: 19 Filed: 11/10/20 Page: 1 of 14 PageID #: 1434




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                        SOUTHEASTERN DIVISION

KENNETH D. MISCHKE,                           )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )      Case No. 1:19CV145 HEA
                                               )
ANDREW M. SAUL,                                )
Commissioner of Social Security,               )
                                               )
       Defendant.                              )


                    OPINION, MEMORANDUM AND ORDER

       This matter is before the court for judicial review of the final decision of the

Commissioner of Social Security denying the application of plaintiff for disability

insurance benefits under Title II, 42 U.S.C. §§ 401, et seq. and denial of

supplemental security income benefits under Title XVI, 42 U.S.C. §§ 1381, et seq.

The Court has reviewed the filings and the administrative record as a whole which

includes the hearing transcript and medical evidence. The decision of the

Commissioner will be affirmed.

                                     Background

     On September 16, 2016, Plaintiff protectively filed applications for DIB and

SSI. (Tr. 10) December 6, 2016, Defendant issued a Notice of Disapproved Claims.

(Tr. 145) December 29, 2016, Plaintiff filed a Request for Hearing by
Case: 1:19-cv-00145-HEA Doc. #: 19 Filed: 11/10/20 Page: 2 of 14 PageID #: 1435




Administrative Law Judge (ALJ). (Tr. 153). After a hearing, ALJ Thomas Cheffins

issued an unfavorable decision dated October 24, 2018. (Tr. 7-27). On November

2, 2018, Plaintiff filed a request for review of the hearing decision with Defendant

agency’s Appeals Council. (Tr. 210). On July 24, 2019, the Appeals Council

denied Plaintiff’s request for review. (Tr. 1). The decision of the ALJ became the

final decision of Defendant agency. Plaintiff exhausted the administrative

remedies.

    In the decision, the ALJ found Plaintiff had the severe impairments of

degenerative disc disease of the lumbar spine; tendinitis/degenerative joint disease

of the elbows, degenerative joint disease and tendinosis/torn tendon of the right

shoulder, a torn left biceps tendon, obstructive sleep apnea, and morbid obesity.

The ALJ found Plaintiff had the non-severe impairments of diabetes mellitus,

hypertension, left leg paresthesia, left knee pain, right ankle pain, a traumatic brain

injury, headaches, and vertigo. While the ALJ found none of Plaintiff’s

impairments met or equaled a listed impairment, he did find some limitations. (Tr.

at 13). Specifically, the ALJ found Plaintiff retained the residual functional

capacity (“RFC”) to perform:

      a range of light work, which is defined in 20 CFR 404.1567(b) and
      416.967(b). He cannot climb ladders, ropes, or scaffolds, and he can only
      occasionally stoop, crouch, kneel, crawl, and climb ramps and stairs. The
      claimant can frequently reach but only occasionally reach overhead with
      bilateral upper extremities. He must avoid concentrated exposure to
      excessive vibration, hazardous machinery, and unprotected heights.
                                           2
Case: 1:19-cv-00145-HEA Doc. #: 19 Filed: 11/10/20 Page: 3 of 14 PageID #: 1436




      Based on vocational expert testimony, the ALJ found Plaintiff was unable to

perform any of his past relevant work but could perform other work such as toy

assembler and copy machine operator.

      Plaintiff filed a timely Request for Review of Hearing Decision/Order. The

Appeals Council, on July 24, 2019, denied the request. Plaintiff has exhausted all

administrative remedies. Thus, the decision of the ALJ stands as the final decision

of the Commissioner.

                                 Hearing Testimony

      Plaintiff appeared and testified at the hearing. He stated that he lived in a

single-story house with his wife and three children. He has 12 years of school and

has had truck drivers’ training (CDL). The last time he worked was in 2016 at an

apartment complex fixing up apartments. His last full-time job in 2013 was

working on the Crawford County roadcrew. Prior to that, he drove a dump truck

for Western Equipment.

      Plaintiff also testified that he continued to look for employment; he last

applied for a job a few days before the hearing. He testified that he had little short-

term memory which he attributed to the traumatic brain injury in 2002.

      Plaintiff testified that he uses a cane to walk, but no one has prescribed it for

him. He has been told to lose weight, and that he thinks his pain might improve if

he did lose weight. He can walk about thirty minutes. He endures leg and back
                                           3
Case: 1:19-cv-00145-HEA Doc. #: 19 Filed: 11/10/20 Page: 4 of 14 PageID #: 1437




pain. Plaintiff testified that he can sit for 20-30 minutes at a time. He also testified

that he has migrainous vertigo and very often has to go to a dark room during an

episode. Plaintiff testified that he has bad shoulders, but they do not bother him as

much as the arthritis in his elbows. He testified that he takes medication for

depression. He stutters trying to “get things out” and he has eye tics.

      Plaintiff cares for his three year old son. He goes to church and attends his

children’s activities. He still drives a car, but not much. He cares for the family

pets. Plaintiff also does some shopping.

      A vocational expert also testified at the hearing and provided vocational

interrogatory responses after the hearing.

                                   Legal Standard



      To be eligible for DBI under the Social Security Act, Plaintiff must prove

that he is disabled. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001);

Baker v. Secretary of Health & Human Servs., 955 F.2d 552, 555 (8th Cir. 1992).

The Social Security Act defines disability as the inability “to engage in any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than twelve months.” 42

U.S.C. § 1382c(a)(3)(A). An individual will be declared disabled “only if [his]


                                             4
Case: 1:19-cv-00145-HEA Doc. #: 19 Filed: 11/10/20 Page: 5 of 14 PageID #: 1438




physical or mental impairment or impairments are of such severity that [he] is not

only unable to do [his] previous work but cannot, considering [his] age, education,

and work experience, engage in any other kind of substantial gainful work which

exists in the national economy.” 42 U.S.C. § 1382c(a)(3)(B).

      The Commissioner engages in a five-step evaluation process to determine

whether a claimant is disabled. See 20 C.F.R. § 416.920; Bowen v. Yuckert, 482

U.S. 137, 140-42 (1987). At Step One, the ALJ determines whether the claimant is

currently engaged in substantial gainful activity. At Step Two, the ALJ considers

whether the claimant has a “severe” impairment or combination of impairments. At

Step Three, the ALJ determines whether the severe impairment(s) meets or

medically equals the severity of a listed impairment; if so, the claimant is

determined to be disabled, and if not, the ALJ's analysis proceeds to Step Four.

At Step Four of the process, the ALJ must assess the claimant's residual functional

capacity (RFC) – that is, the most the claimant is able to do despite his physical

and mental limitations, Martise v. Astrue, 641 F.3d 909, 923 (8th Cir. 2011) – and

determine whether the claimant is able to perform any past relevant work. Goff v.

Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (RFC assessment occurs at fourth step

of process).

      The claimant bears the burden through Step Four of the analysis. If he meets

this burden and shows that he is unable to perform his past relevant work, the


                                          5
Case: 1:19-cv-00145-HEA Doc. #: 19 Filed: 11/10/20 Page: 6 of 14 PageID #: 1439




burden shifts to the Commissioner at Step Five to produce evidence demonstrating

that the claimant has the RFC to perform other jobs in the national economy that

exist in significant numbers and are consistent with his impairments and vocational

factors such as age, education, and work experience. Phillips v. Astrue, 671 F.3d

699, 702 (8th Cir. 2012).

      The Court must affirm the Commissioner's decision if it is supported by

substantial evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v.

Perales, 402 U.S. 389, 401 (1971); Jones v. Astrue, 619 F.3d 963, 968 (8th Cir.

2010). Substantial evidence is less than a preponderance but enough that a

reasonable person would find it adequate to support the conclusion. Jones, 619

Additionally, the Court must consider evidence that supports the Commissioner's

decision as well as any evidence that fairly detracts from the decision. Boyd v.

Colvin, 831 F.3d 1015, 1020 (8th Cir. 2016). If, after reviewing the entire record, it

is possible to draw two inconsistent positions and the Commissioner has adopted

one of those positions, the Court must affirm the Commissioner's decision; the

Court may not reverse the Commissioner's decision merely because substantial

evidence could also support a contrary outcome. Id; see also Fentress v. Berryhill,

854 F.3d 1016, 1021 (8th Cir. 2017).

                                Decision of the ALJ




                                          6
Case: 1:19-cv-00145-HEA Doc. #: 19 Filed: 11/10/20 Page: 7 of 14 PageID #: 1440




      At Step One of the of the decision from October 24, 2018, the ALJ found

that Plaintiff had not engaged in substantial gainful activity since August 15, 2015,

his alleged onset date. At Step Two, the ALJ found that Plaintiff had the severe

impairments of degenerative disc disease of the lumbar spine; tendinitis/

degenerative joint disease of the elbows, degenerative joint disease and

tendinosis/torn tendon of the right shoulder, a torn left biceps tendon, obstructive

sleep apnea, and morbid obesity. The ALJ found Plaintiff had the non-severe

impairments of diabetes mellitus, hypertension, left leg paresthesia, left knee pain,

right ankle pain, a traumatic brain injury, headaches, and vertigo. The ALJ found

Plaintiff did not have an impairment or combination of impairments listed in or

medically equal to one contained in the Listings, 20 C.F.R. part 404, subpart P,

appendix 1, (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and

416.926).

      The ALJ determined that plaintiff retained the residual functional capacity to

perform a range of light work. He cannot climb ladders, ropes, or scaffolds, and he

can only occasionally stoop, crouch, kneel, crawl, and climb ramps and stairs. The

claimant can frequently reach but only occasionally reach overhead with bilateral

upper extremities. He must avoid concentrated exposure to excessive vibration,

hazardous machinery, and unprotected heights.




                                          7
Case: 1:19-cv-00145-HEA Doc. #: 19 Filed: 11/10/20 Page: 8 of 14 PageID #: 1441




       At Step Four, the ALJ found that plaintiff is unable to perform his past

relevant work as a road maintenance worker, dump truck driver, and tractor trailer

truck driver. At Step Five, the ALJ found that there are jobs that exist in

significant number in the national economy that Plaintiff could perform, such as a

toy assembler and copy machine operator. Therefore, the ALJ found Plaintiff not

disabled.

                              Statement of the Issues

       Generally, the issues in a Social Security case are whether the final decision

of the Commissioner is consistent with the Social Security Act, regulations, and

applicable case law, and whether the findings of fact are supported by substantial

evidence on the record as a whole. The issues here are: 1.) The ALJ failed to

properly evaluate opinion evidence; 2.) The ALJ failed to properly evaluate Step 2

of the sequential evaluation; and 3.) The ALJ failed to properly evaluate residual

RFC.

                                     Discussion

Opinion Evidence

       Plaintiff argues the ALJ failed to properly consider opinion evidence.

Mignon Makos, MD, is Plaintiff’s “treating” neurologist. See 20 CFR § 404.1502.

       On July 12, 2018, Dr. Makos completed a medical source statement

confirming that she has been treating Plaintiff since April 9, 2018 for traumatic


                                          8
Case: 1:19-cv-00145-HEA Doc. #: 19 Filed: 11/10/20 Page: 9 of 14 PageID #: 1442




brain injury (TBI), observable sleep apnea, obesity, memory impairment and

cognitive dysfunction. (Tr. 1285)

      Plaintiff argues that Dr. Makos provided the following signs and symptoms

to support her opinion: slowed mentation; unable to provide a reliable, detailed

history; and poor short-term and long-term memory. (Tr. 1285) Dr. Makos wrote

that Plaintiff exhibits the signs and symptoms of TBI, including slowed mentation

and poor memory. (Tr. 1286)

      Dr. Makos opined that Plaintiff would be expected to miss at least one (1) to

two (2) days of work per week secondary to headaches, low back pain, vertigo and

left radicular pain into the left foot. (Tr. 1286) Dr. Makos opined: Plaintiff would

be off task fifty percent (50%) of the workday; he would need to take unscheduled

breaks every 15-20 minutes; his impairments have lasted at these levels since

March 19, 2013; his impairments are reasonably consistent with the symptoms and

functional limitations described in this evaluation; and Plaintiff is not a malingerer.

      Plaintiff argues that Dr. Makos’ treatment notes support her conclusions.

Plaintiff argues that her opinions are also supported by objective testing, to which

she had access, such as the VNG tests, neuropsychiatric test, CT and MRI.

      The ALJ however, gave Dr. Makos’ opinion “little weight” because CTs,

MRIs and neurological findings were normal. (Tr. 19). In addition, Plaintiff

testified that his headaches and dizziness improved with medication and his CPAP


                                           9
Case: 1:19-cv-00145-HEA Doc. #: 19 Filed: 11/10/20 Page: 10 of 14 PageID #: 1443




machine. Plaintiff’s continued work and looking for work also indicates Plaintiff’s

ability to work. The ALJ also considered that Dr. Makos had been treating

Plaintiff for a very short time.

      With respect to Dr. Hart, Plaintiff also argues the ALJ failed to properly

consider Dr. Hart’s opinion. He argues that Dr. Hart reviewed all of the medical

evidence from Mercy Hospital. He noted that an MRI of the brain on February 22,

2017 confirmed mild atrophy. (Tr. 1297) Plaintiff reported a typical day consists of

watching his youngest child and completing some household chores such as dishes

and vacuuming. He is able to adequately manage basic daily activities such as

shopping, cooking basic meals, dressing and bathing. He manages his medications

with a pillbox; however, he forgets to take his medication a couple of days per

week. His wife manages the finances. (Tr. 1298) Plaintiff reduced his driving

secondary to concerns about episodes of vertigo. Plaintiff’s wife does a majority of

the driving. (Tr. 1299)

      On mental status examination, Dr. Hart observed flat affect and mood,

speech was slightly slow, rate was notable for occasional halting at the beginning

of sentences, Plaintiff worked slowly on testing and his effort was appropriate and

hardworking, which indicates the results are a valid estimate of his abilities. Dr.

Hart observed: motor function appeared slightly slowed in motor movements;

Plaintiff reported balance difficulties that have worsened with vertigo; current


                                          10
Case: 1:19-cv-00145-HEA Doc. #: 19 Filed: 11/10/20 Page: 11 of 14 PageID #: 1444




results indicate that Plaintiff’s current general abilities are in a borderline range;

verbal and visual memory were impaired overall; on language measures,

confrontation naming was low average, semantic verbal fluency was borderline

and phonemic verbal fluency was impaired; simple/complex processing speed were

largely impaired; divided attention was borderline and complex problem solving

was impaired; fine motor dexterity was borderline, bilateral; and responses to self-

report measures of mood suggested severe current depression and moderate

anxiety. (Tr. 1299).

      The ALJ did not give Dr. Hart’s opinion significant weight because it was

not supported by the medical record as a whole. Plaintiff demonstrated alertness

and intact behavior, mood, affect, speech, orientation, cognition, memory, thought,

insight, and judgment. Plaintiff even noted mood stability with medication. Dr.

Hart’s opinion did not establish that, even assuming valid conclusions, there was

no evidence to establish that the conditions noted by Dr. Hart lasted for at least

twelve months.

      Plaintiff admitted that he was able to mow his lawn with a riding mower, he

cared for his son, both of which undercut his claim that his vertigo and memory

loss were severe. Chismarich v. Berryhill, 888 F.3d 978, 980 (8th Cir. 2018).

Indeed, Plaintiff was employed a significant amount of time after the TBI.




                                           11
Case: 1:19-cv-00145-HEA Doc. #: 19 Filed: 11/10/20 Page: 12 of 14 PageID #: 1445




      The ALJ gave significant weight to the state agency psychological

consultant. Dr. Sullivan’s opinion was consistent with normal mental functioning

of Plaintiff during most of the subject period. As Defendant correctly argues, it

was not error to consider Dr. Sullivan’s opinion since it is consistent with the

medical evidence as a whole, whereas the treating providers’ opinions were not

supported by the medical evidence.

Error at Step Two

      Plaintiff argues that the ALJ erred in his conclusion that Plaintiff’s TBI was

not a significant impairment. As discussed above, Plaintiff’s TBI occurred

significantly before his application. He was able to work for years after the TBI.

Vertigo and headaches improved with blood pressure medicine and his CPAP

machine. He is able to mow his lawn, care for his toddler son, do some household

chores, build a doghouse. The medical evidence does not show deterioration of

Plaintiff’s cognitive functioning. Indeed, Plaintiff admitted to looking for work

and was able to articulate his symptoms and daily activities at the hearing.

      Plaintiff’s neurological examinations were normal.

      Although the ALJ found the TBI and vertical to be non-severe, he

considered these in assessing Plaintiff’s specific vocational preparation (SVP).

Formerly, Plaintiff engaged in semi-skilled work, whereas, the ALJ concluded that

Plaintiff was limited to an unskilled job. The SVP is lower for unskilled work.


                                          12
Case: 1:19-cv-00145-HEA Doc. #: 19 Filed: 11/10/20 Page: 13 of 14 PageID #: 1446




RFC

      A claimant's RFC is the most an individual can do despite the combined

effects of all of his or her credible limitations. See 20 C.F.R. § 404.1545. An

ALJ's RFC finding is based on all of the record evidence, including the claimant's

testimony regarding symptoms and limitations, the claimant's medical treatment

records, and the medical opinion evidence. See Wildman v. Astrue, 596 F.3d 959,

969 (8th Cir.2010); see also 20 C.F.R. § 404.1545; Social Security Ruling (SSR)

96–8p.

      Plaintiff asserts that failure to find Plaintiff’s TBI as severe affected the RFC

finding. Plaintiff argues that the failure to find the TBI with resultant vertigo and

paresthesia as severe resulted in an unsupportable RFC.

      The Court's role in appeals of this nature is limited and deferential—the

Eighth Circuit has held that the Court should “review the record to ensure than an

ALJ does not disregard evidence or ignore potential limitations,” rather than ensure

that each and every aspect of the RFC determination is supported by citations to

specific evidence in the record. See Nash v. Comm'r, Soc. Sec. Admin., 907 F.3d

1086, 1090-91 (8th Cir. 2018) (internal quotation omitted).

      The ALJ considered all of Plaintiff’s medical evidence, his testimony and

his activities he is able to perform with the TBI. He gave detailed analyses of his

medical conditions and why he concluded the TBI was not severe. The weight he


                                          13
Case: 1:19-cv-00145-HEA Doc. #: 19 Filed: 11/10/20 Page: 14 of 14 PageID #: 1447




gave to Plaintiff’s treating providers was based on the record as a whole. These

conclusions are based on substantial evidence in the record. The ALJ did not

disregard evidence or ignore potential limitations. In spite of the non-severe

finding, the ALJ factored it into Plaintiff’s RFC. There was no error in his

determination.

                                    Conclusion

      For the reasons set forth above, the Court finds that substantial evidence on

the record as a whole supports the Commissioner’s decision that Plaintiff is not

disabled.

      Accordingly,

      IT IS HEREBY ORDERED that the decision of the Commissioner is

AFFIRMED.

      A separate judgment shall be entered incorporating this Memorandum and

Order.

      Date this 10th day of November, 2020.




                                       __________________________________
                                          HENRY EDWARD AUTREY
                                       UNITED STATES DISTRICT JUDGE


                                         14
